     Case 2:16-cv-06241-R-RAO Document 38 Filed 11/29/18 Page 1 of 4 Page ID #:132




 1   NICOLA T. HANNA
     United States Attorney
 2   DAVID M. HARRIS
     Assistant United States Attorney
 3   Chief, Civil Division
     INDIRA J. CAMERON-BANKS (CBN 248634)
 4   Assistant United States Attorney
     Chief, Financial Litigation Section
 5   LOUISA O. KIRAKOSIAN (CBN 271983)
     Assistant United States Attorney
 6         Federal Building, Suite 7516
           300 North Los Angeles Street
 7         Los Angeles, California 90012
           Telephone: (213) 894-8341
 8         Facsimile: (213) 894-7819
           E-mail: louisa.kirakosian@usdoj.gov
 9
     Attorneys for Plaintiff
10   UNITED STATES OF AMERICA
11                          UNITED STATES DISTRICT COURT
12                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14    UNITED STATES OF AMERICA,              No. 8:18-cv-2068
15                      Plaintiff,             [2:04-cr-00263-PSG-1]
16                v.                         WRIT OF CONTINUING
      LORENZO ESPINOZA,                      GARNISHMENT
17
18                      Defendant.             [REALTY LINK]

19                                             [28 U.S.C. § 3205(c)(1)]
20
21
22
23
24
25
26
27
28
     Case 2:16-cv-06241-R-RAO Document 38 Filed 11/29/18 Page 2 of 4 Page ID #:133




 1   TO GARNISHEE REALTY LINK:
 2         The United States has filed an application for a Writ of Continuing Garnishment
 3   against the nonexempt disposable earnings of defendant-judgment debtor Lorenzo
 4   Espinoza, in the possession and control of Garnishee Realty Link. This Writ of
 5   Continuing Garnishment is an enforcement action by the United States against Lorenzo
 6   Espinoza in connection with the criminal judgment debt entered in United States v.
 7   Lorenzo Espinoza, 2:04-cr-00263-PSG-1 , by the United States District Court for the
 8   Central District of California.
 9   (1)   This WRIT OF CONTINUING GARNISHMENT IS ISSUED against the funds,
10         assets, and/or property of defendant/judgment debtor Lorenzo Espinoza as to
11         Realty Link.
12   (2)   On July 18, 2016, the United States District Court for the Central District of
13         California imposed as follows:
14              Restitution: $534,263.67
15              Special assessment: $425.00
16   (3)   The balance of this criminal judgment debt is $474,543.99, calculated through
17         November 19, 2018.
18   (4)   The name(s) and address(es) of Garnishee(s) and/or Garnishee(s)’s authorized
19         agent is/are:
20                         Realty Link
21                         Attn: Kirkland Lazarus
                           1210 Central Avenue
22                         Fullerton, California 92831
23   (5)   The address for plaintiff United States of America is:
24                         Office of the United States Attorney, Financial Litigation Section
25                         Suite 7516AA-Federal Building, 300 N. Los Angeles Street
26                         Los Angeles, California 90012
27   (6)   Defendant’s Social Security Number is: XXX-XX-4903. The last known address
28         of Defendant is: Lorenzo Espinoza, Newport Coast, California.
                                                    2
     Case 2:16-cv-06241-R-RAO Document 38 Filed 11/29/18 Page 3 of 4 Page ID #:134




 1   (7)   Counsel for plaintiff United States of America is:
 2                      Louisa O. Kirakosian, Assistant United States Attorney
                        Ste. 7516AA-Federal Building, 300 N. Los Angeles Street
 3                      Los Angeles, California 90012
 4
           Pending further and final order from the Court, Realty Link is ordered to withhold
 5
     and retain 25% of Lorenzo Espinoza’s disposable earnings, beginning immediately until
 6
     further order from the Court. 28 U.S.C. §3205(c)(2)(F); see also 15 U.S.C. §1673.
 7
     Disposable earnings are calculated after deducting applicable federal, state, and local
 8
     taxes from Lorenzo Espinoza’s gross earnings in each pay period. 15 U.S.C. §1672(b).
 9
           GARNISHEE SHALL ANSWER THIS WRIT in writing, under oath, within TEN
10
     (10) DAYS after service of the writ of continuing garnishment and shall respond therein
11
     to the following questions:
12
           (A) Whether the Garnishee has custody, control or possession of any property of
13
                Defendant [including but not limited to non-exempt disposable earnings];
14         (B) What is a description of the property and the value thereof;
15         (C) Whether the Garnishee owed Defendant any debt on the date the writ was
16             served and the amount and basis of the debt; and
17         (D) Whether the Garnishee anticipates owing any debt to Defendant in the future,
18             and whether the period for payment will be weekly or other specified period.
19         GARNISHEE SHALL file the original answer to this writ within ten (10) days of
20   receipt of this writ with the Clerk of the United States District Court, 255 E. Temple
21   Street, Room 180, Los Angeles, California 90012. Additionally, Garnishee is required
22   to serve a copy of the answer on Defendant Lorenzo Espinoza, and also on the attorney
23   for plaintiff United States of America: Louisa O. Kirakosian, Assistant United States

24   Attorney, Financial Litigation Section, Suite 7516AA, Federal Building, 300 North Los

25   Angeles Street, Los Angeles, California 90012.
           IF YOU FAIL TO ANSWER THIS WRIT OR WITHHOLD AND RETAIN
26
     PROPERTY IN ACCORDANCE WITH THIS WRIT, THE UNITED STATES OF
27
     AMERICA MAY PETITION THE COURT FOR AN ORDER REQUIRING YOU TO
28
                                                  3
     Case 2:16-cv-06241-R-RAO Document 38 Filed 11/29/18 Page 4 of 4 Page ID #:135




 1   APPEAR BEFORE THE COURT. IF YOU FAIL TO APPEAR OR DO APPEAR AND
 2   FAIL TO SHOW GOOD CAUSE WHY YOU FAILED TO COMPLY WITH THIS
 3   WRIT, THE COURT MAY ENTER A JUDGMENT AGAINST YOU FOR THE VALUE
 4   OF THE DEBTOR’S NONEXEMPT PROPERTY AS WELL AS REASONABLE
 5   ATTORNEY’S FEES.

 6         IT IS UNLAWFUL TO PAY OR DELIVER TO DEFENDANT ANY
     PROPERTY LEVIED UPON BY THIS WRIT UNTIL FURTHER ORDER OF
 7
     COURT.
 8
           The garnishment is continuing in nature and shall constitute a lien against
 9
     Defendant’s nonexempt property.
10
           The garnishment shall continue and survive until any of the following occurs:
11
           (a) The debt is satisfied in full;
12
           (b) The property in the possession, custody or control of Garnishee is exhausted;
13
           (c) Plaintiff United States of America has released the garnishment; or
14         (d) The Court orders that the ggarnishment be qquashed.
15
16
17
     DATED: 11/29/18
18                                         CL
                                           CLERK,
                                            LERK, UNITED
                                                       DSSTATES
                                                          TATES DISTRICT COURT
                                                                         CO
19                                         By: DEPUTY CLERK
                                                      CLERK

20
21
22
23
24
25
26
27
28
                                                 4
